                      Case 21-10749-RAM       Doc 28     Filed 05/12/21    Page 1 of 3




       ORDERED in the Southern District of Florida on May 11, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court

                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                            www.flsb.uscourts.gov



        In re: Manuel Lois Rodriguez
                                                          Case No: 21-10749-RAM
                                                          Chapter 13

                           Debtor(s) /

       ORDER GRANTING MOTION TO VALUE AND DETERMINE SECURED STATUS OF
       LIEN ON PERSONAL PROPERTY HELD BY SANTANDER CONSUMER USA XXX7414

               THIS CASE came to be heard on the Court’s consent calendar on May 11, 2021 at

        9:00AM     on the Debtor’s Motion to Value and Determine Secured Status of Lien on

        Personal Property (DE 16 ; the “Motion”). Based upon the debtor’s assertions made in

        support of the Motion, without objection, having considered the record in this case, and

        being duly advised in the premises, the Court FINDS as follows:

               A. The value of the debtor’s personal property (the “Personal Property”) more

                    particularly described as follows (Select only one):

                     X Motor vehicle described as follows:
                       Year and Model of motor vehicle: 2014 CHEVROLE CAPTIVA SPORT

                                                 Page 1 of 3

       LF-103 (06/14/10)
                  Case 21-10749-RAM         Doc 28       Filed 05/12/21   Page 2 of 3



                    Vehicle Identification Number (VIN #): 3GNAL3EKXES642563
                    Odometer reading: 75,827

                    Personal property other than a motor vehicle described as follows:

                    is $ 5,000.00     at the time of the filing of this case.

             Consequently, it is ORDERED as follows:

             1.     The Motion is GRANTED.

             2.     Lender has an allowed secured claim in the amount of $ 5,000.00                .

             3.     (Select only one):

                        Lender has not filed a proof of claim in this case. The trustee shall not

                        disburse any payments to Lender unless a proof of claim is timely filed.

                        In the event a proof of claim is timely filed, it shall be classified as a

                        secured claim in the amount stated in paragraph 2, above, and as a

                        general unsecured claim for any amount in excess of scheduled

                        secured claim, regardless of the original classification in the proof of

                        claim as filed. Lender’s secured claim shall be paid through the plan

                        at          % for a total of $              .

                                                   or

                     X Lender filed a proof of claim in this case. It shall be classified as a

                        secured claim in the amount provided in paragraph 2, above, and as

                        a general unsecured claim in the amount of $ 1,169.23, regardless

                        of the original classification in the proof of claim as filed. Lender’s

                        secured claim shall be paid through the plan at         3.25    % for a total

                        of $ 5,424.00                .




                                               Page 2 of 3

LF-103 (06/14/10)
                  Case 21-10749-RAM        Doc 28     Filed 05/12/21   Page 3 of 3




             4.     The Personal Property may not be sold or refinanced without proper notice

                    and further order of the Court.

             5.     Notwithstanding the foregoing, this Order is not recordable or enforceable

                    until the debtor receives a discharge in this chapter 13 case.

             6.     Upon notification that the debtor has received a discharge, the creditor shall

                    take all steps necessary to release the lien upon the personal property.

                                                ###


 Submitted by:
 Robert Sanchez, Esq.
 Robert Sanchez, P.A.
 355 West 49th Street
 Hialeah, FL 33012
 Tel: (305) 687-8008
 Fl Bar No. 0442161

 Attorney Sanchez is directed to serve a conformed copy of this Order on all interested
 parties immediately upon receipt hereof and to file a certificate of service.




                                             Page 3 of 3

LF-103 (06/14/10)
